Citation Nr: 0735318	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from February 1974 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder, bipolar disorder, hearing loss, and tinnitus.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have bipolar disorder, hearing loss, 
or tinnitus, as the result of disease or injury that was 
present during his active military service from February 1974 
to March 1975 or during any presumptive period. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

2.  Bipolar disorder, hearing loss, and tinnitus, were not 
incurred in or aggravated by the veteran's active military 
service, nor may sensorineural hearing loss, or a psychosis, 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has PTSD, bipolar disorder, 
hearing loss, and tinnitus, as a result of his service.   

The Board will first address the veteran's claim for PTSD.  
He asserts that he has PTSD as a result of stressors during 
service.  He argues that while he was stationed in Spain, he 
saw someone sucked into the intake of an F-4 Phantom jet (the 
veteran has not provided the victim's name, or the date of 
this incident), and that that he saw a teenager ("Mr. S's 
son") hit by a plane.  He further asserts, "I also had a 
horrible and terrible experience with my supervisor in Spain, 
SSgt (staff sergeant) C, an Italian who disliked Hispanics."  
See veteran's stressor questionnaire, received in July 2003; 
October 2003 conference report.  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD (which has not 
been found in this case); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Service records show that the veteran was stationed in Spain 
as a member of a field maintenance squadron.  However, in 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  

The veteran's personnel file shows that he received a number 
of disciplinary actions, apparently during service in Spain.  
A January 1975 "record of counseling" notes that the 
veteran had been late for duty, and that he complained that 
he was "in a state of confusion," and "becoming more 
nervous each day," "because of the charges against him."  
A February 1975 "Commander's Report" indicates that he was 
recommended for discharge as "minimally productive" with 
"limited potential," and cites to his record of poor 
attention to security protocols, being disorderly in station, 
arriving late for duty, and being demoted.  

The veteran's service medical records do not show treatment 
for psychiatric symptoms, or a diagnosis of a psychiatric 
disorder.  A separation examination report, dated in February 
1975, shows that his psychiatric condition was clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he denied having had "frequent trouble 
sleeping," "depression or excessive worry," and "nervous 
trouble of any sort."  The Board must finds that the service 
medical records provide highly probative evidence against the 
veteran's claims.     

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1980 and 2006.  The VA 
reports, dated between 2002 and 2005, show that the veteran 
has received numerous treatments for psychiatric symptoms, 
with diagnoses of bipolar disorder, and a history noted to 
include PTSD, and polysubstance abuse.  

Overall, the veteran's service medical records do not show 
any treatment for psychiatric symptoms, and his separation 
examination report shows that his psychiatric condition was 
clinically evaluated as normal.  With regard to the post-
service medical evidence, the Board notes that the VA 
progress notes which reflect actual psychiatric treatment, 
and which include mental status findings, show that the 
veteran has repeatedly been afforded Axis I diagnoses of 
bipolar disorder, cannibas dependence, nicotine dependence, 
and cocaine abuse.  See e.g., VA progress notes, dated in 
July 2005, February, June, July, August and September of 
2004, January and August of 2003, July 2002.  Some of these 
diagnoses note that his bipolar disorder is severe, and that 
it is accompanied by the presence of psychotic features.  For 
example, he has been noted to report audio and visual 
hallucinations involving demons and angels.  In addition, a 
VA hospital report, dated in June 2002, shows that the Axis I 
diagnosis was bipolar disorder.  This report was based on 
nine days of observation by VA psychiatrists, providing 
highly probative evidence against a finding that he currently 
has PTSD.  

In this regard, some psychiatric treatment reports include 
notations that as "before, he states that he feels that he 
has PTSD but has not been diagnosed properly.  Having 
nightmares remembering a man whom he saw being sucked into a 
jet engine."  See e.g., August 2003 and February 2004 VA 
progress notes.  However, as previously stated, the actual 
reports of psychiatric treatment show that the veteran has 
been determined to have Axis I diagnoses of bipolar disorder, 
along with various types of substance abuse.  The only 
notations of PTSD are in "problem lists," or other notes, 
which are clearly "by history."  None of these notations 
indicate that they were based on a review of the veteran's C-
file, or any other detailed and reliable medical history, nor 
do they indicate actual treatment for psychiatric symptoms or 
contain significant findings.  Rather, they indicate 
treatment for such symptoms as low back pain/orthopedic 
symptoms, and diabetes symptoms.  Given the foregoing, Board 
finds that the preponderance of the evidence shows that the 
veteran does not have PTSD.  Gilpin.  Accordingly, the Board 
finds that the claim must be denied.    

Even if the Board assumes that some health care provider has 
diagnosed the veteran with PTSD, the Board must find that the 
post-service medical record, as a whole, provides highly 
probative evidence against such a finding, clearly indicating 
a disorder other than PTSD. 

With regard to the claim for bipolar disorder, the veteran 
essentially argues he has this disorder due to his service.  
With regard to the claims for hearing loss and tinnitus, the 
veteran essentially argues that he has these disorders 
secondary to exposure to jet engine noise as a mechanic.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). Service 
connection may also be granted for psychoses, and an organic 
disease of the nervous system, such as a sensorineural 
hearing loss, when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was "apr acft mech" (presumably, 
aircraft mechanic).  As previously stated, his personnel 
records show that he served with a field maintenance 
squadron.  

The Board concedes that the veteran was exposed to loud 
noises during service.  The veteran's service medical 
records, however, do not show treatment for psychiatric 
symptoms, hearing loss, or tinnitus symptoms, or a diagnosis 
of a psychiatric disorder, hearing loss or tinnitus.  A 
separation examination report, dated in February 1975, shows 
that his psychiatric condition, ears, and drums, were all 
clinically evaluated as normal.  The report includes 
audiometric results which do not show that he had hearing 
loss as defined at 38 C.F.R. § 3.385.  In an accompanying 
"report of medical history," he denied having had 
"frequent trouble sleeping," "depression or excessive 
worry," "nervous trouble of any sort," ear trouble, or 
hearing loss.  Overall, once again, the Board must find that 
the service medical records provide evidence against these 
claims.    

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1980 and 2006.  VA progress 
notes, dated between 2002 and 2005, show that the veteran 
made at least two complaints of hearing loss, with 
assessments that included "decreased hearing," and which 
note "+tinnitus."  See e.g., VA progress notes, dated in 
April 2005 and February 2006.  As previously noted, these 
reports also show that he began receiving treatment for 
psychiatric symptoms in 2002, with Axis I diagnoses of 
bipolar disorder, along with various types of substance 
abuse, many years after service.  

A VA audiometric examination report, dated in May 2006, shows 
that the veteran has hearing loss as defined at 38 C.F.R. 
§ 3.385.  The report further indicates that he has tinnitus.  

Overall, there is no evidence of treatment for psychiatric 
symptoms, hearing loss, or tinnitus, during service, and they 
are not shown the veteran's separation examination report.  
Therefore, the claimed conditions are not shown during 
service.  38 C.F.R. § 3.303.  The earliest medical evidence 
of any of these conditions is dated in 2002.  This is 
approximately 26 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).   

Furthermore, there is no competent evidence to show that 
bipolar disorder, hearing loss, or tinnitus, is related to 
his service.  In this regard, in the May 2006 VA audiometric 
examination report, the examiner concluded that the veteran's 
hearing loss, and tinnitus, were not due to his service.  The 
examiner noted the lack of complaints during service, and 
that the audiogram in the veteran's separation examination 
report showed that his hearing was within normal limits, 
bilaterally.  The Board finds this medical report is entitled 
to great probative weight. 

Finally, there is no competent evidence to show that the 
veteran had a psychosis, or sensorineural hearing loss, that 
was manifest to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  With regard to the claims for PTSD and 
bipolar disorder, these conditions are not capable of lay 
diagnosis.  With regard to all of the claims, the Board has 
determined that the veteran's written testimony is outweighed 
by the medical evidence (service and post-service medical 
records, indicating disorders that began many years after 
service), and that this evidence shows that service 
connection is not warranted for the claimed conditions.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in November 2002, and January 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  

Here, although neither of the VCAA letters mentioned PTSD 
(the PTSD claim was filed after the November 2002 VCAA 
letter), the Board finds that the VCAA duty to notify has not 
been satisfied with respect to PTSD.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  
Specifically, it appears that the January 2003 VCAA notice 
was accompanied by a stressor questionnaire, as this form was 
received back from the veteran in July 2003.  In addition, in 
October 2003 the veteran was afforded a conference at the RO, 
at which time his PTSD claim was discussed.  See October 2003 
conference report.  The conference report lists all four 
issues on appeal, and states, "I explained what was required 
for service connection for a condition."  The conference 
report also indicates inter alia that the veteran reported 
that he was not treated for any of the claimed conditions 
during service, that he received no relevant treatment 
between 1975 and 2002, that he had been hospitalized for nine 
days (for psychiatric symptoms in June 2002) (discussed 
supra), and that he had been treated for bipolar disorder 
since 2002.  The Board further notes that the claims file 
includes the veteran's representative's "statement[s] of 
accredited representative in appealed case" (VA Form 646), 
dated in April 2006, and August 2007.  The Board finds that 
this evidence shows that a reasonable person could be 
expected to understand what was needed, as well as actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  

As both actual knowledge of the veteran's procedural rights 
has been demonstrated and he, or those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claims, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  

Finally, to the extent that the timing of the notice of 
38 C.F.R. 3.159 did not comply with the requirement that the 
notice must precede the adjudication, the actions of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which he did.  In addition, all of the claims were 
readjudicated in Supplemental Statements of the Case, dated 
in July 2005 and June 2007.  In summary, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

Finally, given the Board's conclusion that the veteran does 
not have PTSD, and that a remand for an examination and/or 
etiological opinion are not required, infra, any defect 
pertinent to personal assault cases and their special 
evidentiary development procedures could be no more than 
harmless error.  For these reasons, any defect in the timing 
of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations 
concerning his claims for hearing loss, and tinnitus, and 
etiological opinions have been obtained.  

With regard to the claims for PTSD and bipolar disorder, the 
veteran has not been afforded an examination, and etiological 
opinions have not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, with regard to the claim for PTSD, the Board 
has determined that the veteran does not have the claimed 
condition.  Extensive evaluation of the veteran has already 
been undertaken.        

With regard to the claim for bipolar disorder, this is no 
record of inservice treatment for psychiatric symptoms, there 
are no relevant post-service medical treatment records dated 
between 1975 and 2002 (i.e., for a period of over 26 years), 
and there is no competent evidence to show that the veteran's 
bipolar disorder is related to service.  Given the foregoing, 
the Board finds that the standards of  McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for bipolar disorder is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


